                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:13,.CV-500-BO

DELMONT PROMOTIONS, LLC and SEEKIN'                )
ENTERTAINMENT, LLC d/b/a B-ROSE                    )
PRODUCTIONS,                                       )
                                                   )
              Plaintiffs,                          )
                                                   )
       v.                                          )               ORDER
                                                   )
ALGERNOD LANIER WASHINGTON                         )
a/k/a PLIES,                                       )
                                                   )
              Defendant.                           )


       This matter comes before the Court following the entry of an order directing plaintiffs to

show cause why this case should not be dismissed with prejudice for failure to prosecute under

Federal Rule of Civil Procedure 41(b). [DE 90]. Plaintiffs have failed to respond to the Court's

order within the time provided or to show cause why this case should not be dismissed.

Accordingly, this action is DISMISSED WITH PREJUDICE for failure to prosecute. The clerk is

DIRECTED to close the case.



SO ORDERED, this    .slJ_ day of March, 2019.


                                          ~¥
                                          T   RRENCEW:B0YLE
                                            CHIEF UNITED STATES DISTRICT JUDGE
